DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Response to Arguments
Applicant argues:
“…With regard to the assertion that the claims invoke §112(f), Applicant submits that the
claims have been amended to ensure that the claims no longer invoke §112(f). For instance, Claim 1 has been amended to recite detector circuitry a term that has been held to not invoke §112(f).
With regard to the rejections of Claims 1-7 under 35 U.S.C. §112(a) and §112(b), Applicant respectfully submits that these rejections are moot in light of the amendment to the
claims to ensure that the claims no longer invoke §112(f) as is discussed above. 
Moreover, Applicant submits that the claimed features are fully supported and described, at least, in paragraphs 0055-65 of the originally filed disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”…”
	Examiner’s response:
	It is agreed that Applicant’s amendments to the claims and remarks clarify the record such that §112(f) is not invoked.

	As a result, the rejection of claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, is withdrawn.
	Applicant argues:
	“…Hara discloses a configuration of a FSFL.
	Aebischer discloses a configuration of a quadrature detector.
However, the combination of Hara and Aebischer does not describe or suggest, at least,
generating a beat signal by mixing the reflected light reflected by irradiating the measurement light to an object to be measured and the reference light, generating first sampling data by
oversampling the beat signal at a first frequency and frequency-analyzing the generated first
sampling data, generating second sampling data by undersampling the beat signal at a second
frequency obtained by dividing a resonance frequency of the laser resonator by a positive integer and frequency-analyzing the generated second sampling data, and detecting a
difference between propagation distances of the reference light and the measurement light
using a frequency analysis results of the first sampling data and a frequency analysis result of
the second sampling data, wherein the first frequency being a frequency greater than the
second frequency.
In particular, the claimed invention recites oversampling a beat signal at a first
frequency in order to distinguish a band in which the beat signal is generated and undersampling the beat signal at a second frequency in order to accurately measure a band that
corresponds to the distinguished band. By accurately measuring the predetermined band by
undersampling without accurately measuring all of the bands by oversampling, the distance to
the object to be measured can be measured with high accuracy while suppressing the reduction
in throughput.
Meanwhile, although Hara discloses the configuration of a FSFL, it does not describe
or even suggest detecting a difference between propagation distances of the reference light and
the measurement light using (i) a result obtained by frequency-analyzing first sampling data
generated by oversampling the beat signal at a first frequency and (ii) a result obtained by
frequency-analyzing second sampling data generated by undersampling the beat signal at a
second frequency obtained by dividing a resonance frequency of the laser resonator by a
positive integer. As a result, the cited Hara reference even in combination with Aebischer does
not render obvious the claimed features.
	In particular, although Aebischer discloses the configuration of the quadrature detector,
this reference does not cure the deficiencies of Hara as the reference merely discloses
simulation results of the homodyne measurement and the heterodyne measurement with a
sampling frequency of 10 MHz (paragraphs [0036] and [0041], FIGS. 6 to 11).
	Therefore, Hara and Aebischer do not describe or even suggest detecting a difference
between propagation distances of the reference light and the measurement light using (i) a
result obtained by frequency-analyzing first sampling data generated by oversampling the beat
signal at a first frequency and (ii) a result obtained by frequency-analyzing second sampling
data generated by undersampling the beat signal at a second frequency obtained by dividing a
resonance frequency of the laser resonator by a positive integer.
Accordingly, Applicants respectfully submit that Claim |, and similarly Claim 8, and
claims depending therefrom, patentably distinguish over Hara and Aebischer considered
individually or in any combination.
In addition, nothing in the further cited Yao reference cures the above noted
deficiencies…” 
	Examiner’s response:
	The arguments presents above, along with the corresponding amendments, are persuasive.

	Claims 2-7 and 9-12 either depend on claim 1 or claim 8.
	An update search revealed no new art that raised a substantially new question of patentability.
	Claims 1-12 are allowed.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645